Citation Nr: 1815567	
Decision Date: 03/14/18    Archive Date: 03/23/18

DOCKET NO.  14-33 773	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUE

Entitlement to an evaluation in excess of 30 percent for the service-connected residuals of fracture, right tibia, fibula, and medial malleolus with arthritis of the right ankle.


REPRESENTATION

Veteran represented by:	Wisconsin Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

S. Schick, Associate Counsel
INTRODUCTION

The Veteran served on active duty from June 1977 to May 1980 and from November 1981 to November 1984.  

This appeal comes to the Board of Veterans' Appeals (Board) from a January 2013 rating decision by a Department of Veterans Affairs (VA) Regional Office (RO).

The Veteran had a hearing before the undersigned Veterans Law Judge in October 2017.  A transcript of that proceeding has been associated with the claims file.


FINDING OF FACT

The Veteran's service-connected residuals of fracture, right tibia, fibula, and medial malleolus with arthritis of the right ankle is manifested by right tibia and fibula impairment of nonunion of, with loose motion, requiring use of a brace.


CONCLUSION OF LAW

The criteria for the assignment of a 40 percent evaluation, but no higher, for the service-connected residuals of fracture, right tibia, fibula, and medial malleolus with arthritis of the right ankle disability have been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.10, 4.71a, Diagnostic Code (DC) 5262 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

Legal Criteria

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability.  Disabilities must be reviewed in relation to their history.  Where there is a question as to which of two evaluations apply, the Board assigns the higher of the two where the disability picture more nearly approximates the criteria for the next higher rating.  See 38 U.S.C. § 1155; 38 C.F.R. §§ 4.1, 4.7, 4.10; Schafrath v. Derwinski, 1 Vet. App. 589 (1991). 

A Veteran may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Accordingly, separate ratings may be assigned for separate periods of time based on the facts found, which is a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

Pyramiding, that is the evaluation of the same disability or the same manifestation of a disability under different diagnostic codes (DCs), is to be avoided when evaluating a Veteran's service-connected disability.  38 C.F.R. § 4.14.  Separate disability ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one condition was not "duplicative of or overlapping with the symptomatology" of the other condition.  See Esteban v. Brown, 6 Vet. App. 259, 262 (1994). 

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  It is the defined and consistently applied policy of the Department of Veterans Affairs to administer the law under a broad interpretation, consistent, however, with the facts shown in every case.  When after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding the degree of disability such doubt will be resolved in favor of the claimant.  38 C.F.R. § 4.3. 

Analysis 

The Veteran filed an August 2012 claim for increased rating for lower leg disability.  See August 201 Veteran's Supplemental Claim for Compensation.  He has reported that he wears a right ankle brace and "rocket" boot or shoe for stability.  See January 2013 Notice of Disagreement (NOD). 

The Veteran is currently in receipt of a 30 percent disability rating for residuals of fracture, right tibia, fibula, and medial malleolus with arthritis of the right ankle under DC 5262.  The Board notes that a January 2018 rating decision granted service connection for a right knee strain with an evaluation of 10 percent.  As the Veteran is in receipt of a separate compensable rating for his right knee condition, it is not before the Board on appeal.  

Under DC 5262, impairment of the tibia and fibula resulting in nonunion of the bones, with loose motion so as to require a brace is rated as 40 percent disabling.  Malunion of the tibia and fibula with marked knee or ankle disability is rated as 30 percent disabling.  Malunion of the tibia and fibula with moderate knee or ankle disability is rated as 20 percent disabling.  Malunion of the tibia and fibula, with slight knee or ankle disability is rated as 10 percent disabling.  38 C.F.R. § 4.71a, DC 5262.  In every instance where the schedule does not provide a zero percent evaluation for a diagnostic code, a zero percent evaluation shall be assigned when the requirements for a compensable evaluation are not met.  38 C.F.R. § 4.31.

Turning to the evidence of record, the Veteran was afforded a September 2012 VA ankle examination and the report indicated a diagnosis of right medial malleolus fracture.  The Veteran did not report flare-ups.  The examination report indicated that the Veteran did not have any functional loss and/or functional impairment of the ankle.  He had localized tenderness or pain on palpation of joints/soft tissue of the right ankle.  He did not have ankylosis of the ankle, subtalar, and/or tarsal joint.  The residuals of right ankle arthroscopic or ankle surgery were noted as arthritis, pain, loss of motion, and edema.  The report indicated he occasionally wore an ankle brace and was having a special boot made. 

The record also includes a June 2014 VA ankle examination report and July 2014 VA Addendum report which indicated the Veteran had a diagnosis of right medial malleolus fracture.  The Veteran reported right ankle pain with flare-ups described as after work pain.  The Veteran had functional loss and/or functional impairment of the right ankle indicated as less movement than normal, pain on movement, disturbance of locomotion, and interference with sitting, standing, and weight-bearing.  He had localized tenderness of pain on palpitation of joints/soft tissue of the right ankle.  He did not have ankylosis of the ankle, subtalar, and/or tarsal joint.  The Veteran used a brace regularly.  

Having reviewed the relevant evidence, the Board finds that the record shows that the Veteran's residuals of fracture, right tibia, fibula, and medial malleolus with arthritis of the right ankle is manifested by tibia and fibula impairment of nonunion of, with loose motion, requiring the regular use of a brace.  Throughout the record, the Veteran has been noted as having functional loss and/or functional impairment of the right ankle indicated as less movement than normal, disturbance of locomotion, and the regular use of a brace.  See September 2012, June 2014, and July 2014 examination reports.  The Board has also considered the Veteran's reports of wearing an ankle brace and "rocket boot" for support.  In light of this evidence, the Board finds that a 40 percent rating, but no higher, for residuals of fracture, right tibia, fibula, and medial malleolus with arthritis of the right ankle is warranted for the entire appeal period at issue.

The Board has considered whether a higher rating may be available under an alternative diagnostic code but finds, for the reasons discussed above, that none is warranted. 

Accordingly, the Board concludes that the Veteran's service-connected residuals of fracture, right tibia, fibula, and medial malleolus with arthritis of the right ankle has more nearly approximated the criteria for a 40 percent rating, but no higher,  throughout the rating period on appeal.  38 C.F.R. §§ 4.3, 4.7.  All evidence has been considered and there is no reasonable doubt to be resolved.  See 38 U.S.C. 
§ 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990).  





ORDER

Entitlement to a 40 percent rating for the service-connected residuals of fracture, right tibia, fibula, and medial malleolus with arthritis of the right ankle is granted.




____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


